DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 27 April 2021, in response to the Office Action mailed 10 November 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark G. Knedeisen on 20 May 2021.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per claim 1, please amend line 3 as follows.“vs. generated discriminator to discriminate whether output from a data generator is real or…”

As per claim 23, please amend line 1 as follows.
“The computer-implemented method of claim 1, wherein the”

As per claim 51, please amend line 3 as follows.
“discriminator with real vs. generated training data; and…”


“The machine-learning computer system of claim 24 wherein the computer memory stores software that when executed by the set of processor cores causes the set of processor cores to:
train the real vs. generated discriminator by training the real vs. generated 
discriminator with real vs. generated training data; and
train the multi-category classifier by training the multi-category classifier with 
training data from the real vs. generated training data.”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited prior art teaches various elements of the claimed invention, including training a real vs generated discriminator and generator, and additional discriminator(s), as well as training with multiple objectives.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed discriminator, classifier, and generator, as well as the claimed combination of objectives used while training the generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 3, 4, 9, 17-22, 26, 27, 32, 36-38, 40-43, and 45-50 are cancelled; claims 1, 2, 5-8, 10-16, 23-25, 28-31, 33-35, 39, 44, 51, and 52 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125